DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-18 filed 5/16/22 are pending.
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
4.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
In this particular case, claim 17 recites a means to process processor-executable instructions and a means to issue processor-issuable instructions, therefore claim 17 is interpreted under 35 U.S.C. 112(f).
Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

7. 	Claims 1-4, 6-7, 9-10, and 12-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Graylin et al (2016/0247141).
Re Claims 1, 16-18: Graylin discloses comprising:
a memory (see Fig. 7 ref. 600, [0079]); 
a component collection in the memory (see Fig. 7 ref. 600, [0079]); 
a processor disposed in communication with the memory, and configured to issue a plurality of processing instructions from the component collection stored in the memory to (see Fig. 7 ref. 600, [0079]): 
obtain, via at least one processor, a payment request from a third-party server for a payment transaction associated with a user (see Fig. 9, ref. 910, [0096], Fig. 11 ref. 1110, [0104]); 
determine, via at least one processor, an antifraud resilient account identifier of an antifraud resilient enrolled payment card selected by the user for the payment transaction (see Fig. 9 refs. 922, 924, and [0097-0098] discloses the checkout server 600 forwarding the transaction to payment processor 926, which may include generating and forwarding transaction/payment data including dynamic cryptogram to payment processor 926… cryptogram may be generated using payment token, primary account number (PAN), expiration or expiry date (EXP), timestamp, and/or counter, at time of transaction…); 
generate, via at least one processor, a payment cryptogram request, wherein the payment cryptogram request includes transaction data sufficient to generate a transaction payment request cryptogram and transaction description data sufficient to allow the user to identify the payment transaction (see Fig. 9 refs. 922, 924, and [0097-0098] discloses the checkout server 600 forwarding the transaction to payment processor 926, which may include generating and forwarding transaction/payment data including dynamic cryptogram to payment processor 926… cryptogram may be generated using payment token, primary account number (PAN), expiration or expiry date (EXP), timestamp, and/or counter, at time of transaction… cryptogram may be generated locally at mobile device fig. 11 ref. 1122, [0105] which discloses one authenticated, customer 900 confirms transaction with checkout server 600, and checkout application 502 calls 1122 the checkout server 600 or web site API 602 to complete the transaction identified by checkout token); 
query, via at least one processor, an antifraud resilient enrolled client of the user for a transaction payment request cryptogram authorized by the user and signed with a cryptographic key associated with the antifraud resilient account identifier (see Figs. 9 refs. 922-930, [0097], Fig. 11 ref. 1116, [0105]); 
query, via at least one processor, a payment transaction processing server for a payment transaction authorization using the transaction payment request cryptogram, wherein the payment transaction authorization is based on validation of the transaction payment request cryptogram by an issuer server associated with an issuer of the antifraud resilient enrolled payment card see Figs. 9 refs. 922-930, [0097], Fig. 11 ref. 1116, [0105]); 
and provide, via at least one processor, a transaction confirmation to the third-party server upon obtaining the payment transaction authorization (see Fig. 9, ref. 938, [0099], Fig. 11 ref. 1138, [0106]).
Re Claim 2: Graylin discloses wherein the third-party server is a merchant server (see Fig. 9 ref. 904, merchant server).
Re Claim 3: Graylin discloses wherein the antifraud resilient account identifier is a primary account number printed on a physical version of the antifraud resilient enrolled payment card (see [0057] discloses PAN with cards).
Re Claim 4: Graylin discloses wherein the antifraud resilient account identifier is a second primary account number that is different from a first primary account number printed on a physical version of the antifraud resilient enrolled payment card (see [0098] token may be used instead of PAN for payment).
Re Claim 6: Graylin discloses wherein the client is one of: the antifraud resilient enrolled client of the user, a non-enrolled client of the user (see [0093] discloses enrolled/non-enrolled).
Re Claim 7: Graylin discloses wherein the antifraud resilient enrolled payment card selected by the user for the payment transaction is a default payment card selected by the user for payment transactions prior to initiating the payment transaction (see [0061, 0062] default payment and selection between payment cards stored in secure element).
Re Claim 9: Graylin discloses further comprising:
the processor issues instructions from the component collection, stored in the memory, to: instruct, via at least one processor, the antifraud resilient enrolled client of the user to provide a push notification to the user requesting transaction authorization of the payment transaction, wherein the push notification identifies the antifraud resilient enrolled payment card selected by the user for the payment transaction, wherein the push notification is generated using the transaction description data (see Fig. 11 ref. 1116, [0106] push notification to user request transaction authorization of payment transaction).
Re Claim 10: Graylin discloses wherein the user is required to authenticate to the antifraud resilient enrolled client of the user to be able to provide the transaction authorization (see Fig. 9 ref. 920, [0097], Fig. 11 ref. 1120, [0105]).
Re Claim 12: Graylin discloses wherein the payment transaction processing server is configured to emulate a physical point of sale device using a network connected appliance (see Fig. 9, [0096-0100], Fig. 11, [0104-0108]).
Re Claim 13: Graylin discloses wherein the payment transaction processing server is one of: a payment gateway, the issuer server (see Fig. 9 ref. 926, payment processor).
Re Claim 14: Graylin discloses wherein the transaction confirmation to the third-party server includes a default shipping address selected by the user for payment transactions prior to initiating the payment transaction (see [0093] checkout server storing shipping address for user).
Re Claim 15: Graylin discloses further, comprising:
the processor issues instructions from the component collection, stored in the memory, to: instruct, via at least one processor, the antifraud resilient enrolled client of the user to provide a push notification to the user with a transaction confirmation (see Fig. 11 ref. 1130, [0105] discloses checkout server returning transaction results to checkout application).
Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
10.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
11. 	Claim 5 is rejected are rejected under 35 U.S.C. 103(a) as being unpatentable over Graylin et al (2016/0247141) in view of Dominguez et al (2003/0200184).
Re Claim 5: However, Graylin fails to disclose the following. Meanwhile, Dominguez discloses further, comprising: the processor issues instructions from the component collection, stored in the memory, to:
instruct, via at least one processor, a client of the user to display a list of antifraud resilient enrolled payment cards associated with the user, wherein each of the antifraud resilient enrolled payment cards in the list is identified by a secondary identifier that is sufficient to allow the user to identify the respective antifraud resilient enrolled payment card without exposing the respective antifraud resilient enrolled payment card’s antifraud resilient account identifier; and
obtain, via at least one processor, the user’s payment card selection from the list, wherein the user’s payment card selection is the antifraud resilient enrolled payment card selected by the user for the payment transaction (see [0126] discloses list).
From the teaching of Dominguez, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Graylin’s mobile checkout system with Dominguez’s disclosure of a list in order for “a payment authentication service… (see Dominguez Abstract).”
12. 	Claims 8 and 11 are rejected are rejected under 35 U.S.C. 103(a) as being unpatentable over Graylin et al (2016/0247141) in view of Weller et al (EP 2,278,538) and Dominguez et al (2003/0200184).
Re Claim 8: However, Graylin fails to disclose the following. Meanwhile, Weller discloses wherein the transaction payment request cryptogram conforms to ISO8583 authorization request cryptogram message format (see [0185] discloses this format). From the teaching of Weller, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Graylin’s mobile checkout system with Weller’s disclosure of the cryptogram message format in order for “a payment authentication service… (see Weller Abstract).”
Re Claim 11: However, Graylin fails to disclose the following. Meanwhile, Weller discloses wherein the cryptographic key is stored in a secure storage location of the antifraud resilient enrolled client (see [0082] chip card stores cryptographic key for generating cryptogram). From the teaching of Weller, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Graylin’s mobile checkout system with Weller’s disclosure of the storing in order for “a payment authentication service… (see Weller Abstract).”
Response to Arguments
13.	Applicant's arguments filed 5/16/22 have been fully considered but they are not persuasive. However, the applicant’s arguments with respect to 35 USC 101 have been found convincing, in particular the specific computing elements (or hardware) that improve increased processing efficiency and passes the machine-or-transformation test thereby integrating into the practical application. Therefore, the 35 USC 101 rejection is not sustained and therefore removed.
However, with respect to the 35 USC 102 rejection, the Examiner respectfully disagrees. The applicant argues that the following is not disclosed in Graylin: “determine, via at least one processor, an antifraud resilient account identifier of an antifraud resilient enrolled payment card selected by the user for the payment transaction.” In [0097] of Graylin, it discloses that the checkout server 600 forwards 924 the transaction to a payment processor 926, which could include generating and forwarding the transaction or payment data including a dynamic cryptogram to the payment processor. Then, in [0098] of Graylin, it goes on to disclose that the cryptogram may be generated using any of the following: checkout token, primary account number (PAN), expiration or expiry date, timestamp, and counter at the time of the transaction. It also goes on to disclose that the cryptogram can be generated locally at the mobile device. It also discloses that the PAN along with the expiry date along with the one time use cryptogram can be used for remote purchases via a website or app that require the field. Then, in [0105] of Graylin, it discloses the following to complete the transaction: “The checkout server 600 forwards 1124 the transaction to a payment processor 926, which may include generating and forwarding the transaction/payment data including a dynamic cryptogram to the payment processor 926. The payment processor 926 returns 1128 the transaction results to the checkout application 502 via the checkout server 600, illustrated as 1130. When the transaction/payment data includes the cryptogram, the payment processor 926 may interpret the cryptogram to complete the transaction.”  
Conclusion
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Weblog post (Gigaom: Samsung Pay has all the tools it need to surpass Apple Pay, NPL) is found to be the most pertinent NPL prior art.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAWAAD HAIDER whose telephone number is (571)272-7178.  The examiner can normally be reached on Mon-Fri 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO-supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VICTORIA E. FRUNZI/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        9/23/2022
/Fawaad Haider/
Examiner, Art Unit 3687